UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            USDC SDNY
                                                                         DOCUMENT
 DR. MUHAMMAD MIRZA, and ALLIED                                          ELECTRONICALLY FILED
 MEDICAL AND DIAGNOSITC SERVICES,                                        DOC #:
 LLC,                                                                    DATE FILED: 2/14/2020

                              Plaintiffs,                        1:20-cv-01205-MKV

                      -against-                                         ORDER

 JOHN DOES #1-4,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has reviewed plaintiffs’ ex parte letter motion for leave to conduct expedited

discovery aimed at identifying defendants, John Does #1-4 (ECF 4). For the reasons set forth in

plaintiffs’ letter, the Court finds good cause to permit the discovery requested by plaintiffs prior

to the conference required by Federal Rule of Civil Procedure 26(f). See ECF 4 at 2-3. Without

leave to conduct expedited discovery, plaintiffs have no way to identify and serve defendants or

to seek relief for their alleged injuries.

        Plaintiffs’ motion is therefore GRANTED. Plaintiffs may serve Yelp.com and

defendants’ internet service providers (if known) with a Rule 45 subpoena seeking information

sufficient to identify each unidentified defendant. Any information disclosed to plaintiffs in

response to the Rule 45 subpoena may be used by plaintiffs solely for the purpose of identifying

and serving John Does #1-4. The Clerk of Court is respectfully directed to terminate the motion

pending at ECF 4.

SO ORDERED

Dated: New York, New York
       February 14, 2020                               __________________________________
                                                             MARY KAY VYSKOCIL
                                                            United States District Judge
